UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                 Chapter 11
In re:
                                                 Case No.: 16-11806 (MG)
National Bank of Anguilla (Private Banking
& Trust) Ltd.,
                    Debtor.

National Bank of Anguilla (Private Banking
& Trust) Ltd.,
                                   Plaintiff,    Adv. Pro.Case No.: 16-01279 (MG)
       v.

National Bank of Anguilla Ltd., National
Commercial Bank of Anguilla Ltd., and
Eastern Caribbean Central Bank,

                                 Defendants.
                                                 Chapter 11
In re:
                                                 Case No.: 16-13311 (SMB)
Caribbean Commercial Investment Bank
Ltd.,

                     Debtor.

Caribbean Commercial Investment Bank
Ltd.,
                                                 Adv. Pro. Case No.: 17-01058 (SMB)
                                    Plaintiff,
         v.

Caribbean Commercial Bank (Anguilla)
Ltd., National Commercial Bank of Anguilla
Ltd., and Eastern Caribbean Central Bank,

                                 Defendants.



       SIXTH JOINT STATUS REPORT OF DEBTORS NATIONAL BANK OF
      ANGUILLA (PRIVATE BANKING AND TRUST) LTD. AND CARIBBEAN
     COMMERCIAL INVESTMENT BANK LTD. AND DEFENDANTS NATIONAL
    BANK OF ANGUILLA, LTD., CARIBBEAN COMMERCIAL BANK (ANGUILLA)
      LTD., NATIONAL COMMERCIAL BANK OF ANGUILLA LTD. AND THE
         EASTERN CARIBBEAN CENTRAL BANK IN RESPONSE TO THE
       COURTS’ JANUARY 29, 2018 MEMORANDUM OPINION AND ORDER
         National Bank of Anguilla (Private Banking & Trust) Ltd. (“PBT”) and Caribbean

Commercial Investment Bank Ltd. (“CCIB” and, together with PBT, the “Debtor Banks”),

and defendants National Bank of Anguilla, Ltd. (“NBA”), Caribbean Commercial Bank

(Anguilla) Ltd. (“CCB,” together with NBA, the “Parent Banks”), Eastern Caribbean Central

Bank (“ECCB”), and the National Commercial Bank of Anguilla, Ltd. (“NCBA”), by and

through their undersigned counsel, submit this Sixth Joint Status Report (the “Status

Report”)1 in response to the Courts’ January 29, 2018 memorandum opinion and order (the

“Memorandum Opinion”), requiring the parties to file joint status reports in each of the

adversary proceedings [Adv. Pro.No.: 16-01279 (MG); Adv. Pro. No.: 17-01058 (SMB)]

every ninety (90) days from the date of the Memorandum Opinion reporting on the status of

proceedings in the Anguilla courts.

    I.   The Anguilla Initial Proceedings

         As previously reported, on July 11, 2018, the Eastern Caribbean Supreme Court in the

Court of Appeal (the “Court of Appeal”) issued its judgment allowing the Debtor Banks’

appeal and set aside the August 24, 2016 judgment of the Eastern Caribbean Supreme Court

in the High Court of Justice Anguilla Circuit (the “High Court”), which had denied the

Debtor Banks’ application for leave to institute the Anguilla Initial Proceedings against their

respective Parent Banks. On August 28, 2018, the Debtor Banks filed an amendment to the

claim in the Anguilla Initial Proceeding.


         The Debtor Banks effected personal service of the amended pleading on all named

defendants with the exception of Robert Miller, one of the conservator directors. The High

1
  Capitalized terms not defined herein shall have the meaning given such terms in the First Joint Status Report
filed on April 30, 2018.


                                                        -2-
Court, upon ex parte application of the Debtor Banks permitted the Debtor Banks to serve

Mr. Miller by substituted service by serving the amended pleading on the ECCB. The

ECCB made application to the High Court for an order setting aside the order granting the

Debtor Banks permission to serve the amended pleading by substituted service on Mr Miller

at the office of the ECCB. The High Court denied the ECCB’s application to set aside the

order on the basis that Mr. Miller and not the ECCB was the appropriate party to bring such

an application.   Out of an abundance of caution, the Debtor Banks are attempting to

determine Mr. Miller’s location so as to effect personal service of the amended pleading. All

other defendants to the Anguillian Initial Proceeding acknowledged service of the amended

pleading and served their responsive pleading on June 13, 2019. Mr. Miller’s responsive

pleading does not currently have a deadline as personal service is pursued

       On June 28, 2019, the Debtor Banks filed an application with the High Court seeking

leave to file the Debtor Banks’ reply pleading on or before July 31, 2019. The appearing

defendants consented to such application and, on July 5, 2019, the High Court entered an

order granting that application.

 II.   The Satay Action

       On April 30, 2018, the Court of Appeal heard arguments on the Satay Defendants’

appeal on the Satay Judgment. On March 15, 2019, the Court of Appeal entered its judgment

(the “Satay Judgment”) dismissing the Satay Defendants’ appeal and allowing in part

respondent/petitioners’ cross-appeal as set forth in the Satay Judgment.          The Satay

Defendants filed their responsive pleadings on or about May 1, 2019 and the Satay Claimants

filed their Reply to the Satay Defendants’ responsive pleadings on or before May 20, 2019.

The matter is now awaiting a date from the Anguilla court registry for its first case




                                              -3-
management conference where case management directions will be provided for among other

things, disclosure of documents and filing of witness statements.

III.   The Judicial Review Application

       The Judicial Review Stay remains in place as of the date of the filing of this Status

Report. The Debtor Banks and the Government of Anguilla, represented by the Attorney

General of Anguilla, had been engaged in discussions to determine whether a resolution of

the Judicial Review Application may be reached. Thus, as of the date of this Status Report,

the Debtor Banks had not applied to the High Court to lift the Judicial Review Stay. As a

result of no resolution having been concluded between the Debtor Banks and the

Government of Anguilla, on July 15, 2019, Anguillian counsel for the Debtor Banks wrote

the Attorney General of Anguilla and Anguillian counsel for the ECCB and the Parent

Banks’ receiver, Gary Moving, requesting that, within twenty-one (21) days of such letter,

the Attorney General and counsel provide a written reply (i) consenting to lifting the stay on

the Judicial Review Application, and (ii) proposing directions and timelines that the parties

can provide to the High Court to hear the Debtor Banks’ Judicial Review Application.

Absent such consent, the Debtor Banks will file an application with the High Court to lift the

stay on those proceedings pursuant to the order of the High Court granting the stay of

proceedings.




                                              -4-
Dated: July 23, 2019        REED SMITH LLP
       New York, New York
                            By: /s/ James C. McCarroll
                            James C. McCarroll
                            Jordan W. Siev
                            Kurt F. Gwynne
                            599 Lexington Avenue
                            New York, NY 10022-7650
                            Telephone: (212) 521-5400
                            Facsimile: (212) 521-5450
                            Email: jmccarroll@reedsmith.com
                                   jsiev@reedsmith.com
                                   kgwynne@reedsmith.com

                            Counsel for the Debtor Banks and Debtors in
                            Possession
Dated: July 23, 2019        ALLEN AND OVERY LLP
       New York, New York
                            By: /s/ Laura R. Hall
                            Laura R. Hall
                            Justin Ormand
                            Rebecca Delfiner
                            1221 Avenue of the Americas
                            New York, New York 10020
                            Telephone: (212) 610-6300
                            Email: laura.hall@allenovery.com
                                    rebecca.delfiner@allenovery.com
                                    justin.ormand@allenovery.com

                            Attorneys for Defendants NBA and CCB

                                         -and-
Dated: July 23, 2019        BROWN RUDNICK LLP
       New York, New York
                            By: /s/ David J. Molton
                            David J. Molton
                            Chelsea Mullarney
                            Gerard T. Cicero
                            Seven Times Square
                            New York, NY 10036
                            Telephone: (212) 209-4800
                            Email: dmolton@brownrudnick.com
                                   hsteel@brownrudnick.com
                                   cmullarney@brownrudnick.com
                                   gcicero@brownrudnick.com

                            Attorneys for Defendant NCBA

                                         -and-
Dated: July 23, 2019        VINSON & ELKINS LLP
       New York, New York
                            By: /s/ Marisa Secco
                            Marisa Secco (pro hac vice)
                            2801 Via Fortuna, Suite 100
                            Austin, Texas 78746-7568
                            Telephone: (512) 542-8781
                            Email: msecco@velaw.com

                            John C. Wander (pro hac vice)
                            Rebecca Lynn Petereit (pro hac vice)
                            Meriwether Evans (pro hac vice)
                            2001 Ross Avenue, Suite 3700
                            Dallas, Texas 75201-2975
                            Telephone: (214) 220-7700
                            Email: jwander@velaw.com
                                    rpetereit@velaw.com
                                    mevans@velaw.com

                            Jessica C. Peet
                            666 Fifth Avenue, 26th Floor
                            New York, NY 10103-0040
                            Telephone: (212) 237-0000
                            Email: jpeet@velaw.com

                            Attorneys for the Central Bank




                             -6-
